DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art is Thompson et al (US 2013/0243971) and Ponnekanti et al (US 2011/0033638). Thompson et al teaches a laser-assisted vapor deposition device, the device comprising: a plurality of laser sources; a set of first conduits, a set of second conduits, wherein each of the second conduits defines an inlet, an outlet opposite and spaced apart from the inlet, and a path for fluid flow extending from the inlet to the outlet and a laser device  for producing a plurality of laser beams; and the outlets of the set of second conduits are configured to introduce a second precursor into the chamber toward the rotatable substrate support surface, and a plurality of lasers and laser source can be positioned to direct one or more beams of light along any or all of the elongated gas ports. Ponnekanti et al teaches laser induced chemical vapor deposition using one or more laser sources extending in a direction along the length of a showerhead assembly and photolytic LCVD where the gas phase precursors are dissociated by the energy of the laser beam in the internal zone prior to reaching the substrate. The prior art does not teach, suggest or provide any rationale for a source distributor, wherein the plurality of first conduits and the plurality of second conduits are defined by the source distributor; the outlet of each of the plurality of first conduits is located directly adjacent the outlet of at least one of the plurality of laser injectors; the outlet of each of the plurality of laser injectors has the outlets of three or more of the first conduits located directly adjacent thereto, the outlets of the three or more first conduits being evenly spaced around the periphery of the outlet of said laser injector; the outlets of the  plurality of second conduits are configured to introduce a second precursor into the chamber toward the rotatable substrate support surface; and the outlets of the plurality of second conduits are arranged in an ordered array and are evenly spaced throughout at least a portion of the source distributor on either side of the outlets of the first conduits and the outlets of the plurality of laser injectors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714